Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I) reading on the newly amended claims 1-9 in the reply filed on 5/27/2022 is acknowledged.

Status of Claims
Claims 1-9 are pending.  Claims 1-9 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Subject matter of claim 2, specifically, obtaining a body type, body position, and an examined part of the subject; and selecting a movement mode based on these factors;
Subject matter of claim 4, specifically, showing the movement of the capsule comprises rotation along the vertical axis and upward and downward movement in the direction of the vertical axis;
Subject matter of claim 5, specifically, moving the capsule to a lowest safe position and recording the position and conversely for the highest safe position;
Subject matter of claim 6, specifically, receiving the second control instruction and performing the claimed action in response;
Subject matter of claim 7, specifically, obtaining an image frame labeled by a user in the video or image; searching for the position information of the magnetic moving member corresponding to the image frame; moving the magnetic moving member to a corresponding position according to the position information; and controlling the magnetic capsule endoscope to capture images within the preset range near the corresponding position;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 6, and 8 are objected to because of the following informalities:
Claims 5 and 6 recite “in respond to the …” which should be “in response to the …”
Claim 8 recites “wherein the control method is performed by a control device, comprising: one or more processors, configured to ,comprising: obtain a safe operating range”.  The term “comprising” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 9, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “obtaining a safe operating range”.  It is unclear what “safe” means.  The specification mentions in [0037] that a safe position is a position of the capsule endoscope that “does not exceed the body part to be examined”.  This definition is still indefinite since organ walls are typically not immobile and have flexibility to safely move, and in addition to the lack of a defining definition of “exceed”, the term safe in the claim is indefinite.  Claims 5, 8, and 9 also refer to safe or safety.  It will be interpreted as the physical mechanical limits of an external controlling robotic device.
Claims 1, 8, and 9 recite “wherein the magnetic moving member controls the movement of the magnetic capsule endoscope through the movement of a magnetic field during movement”, e.g. at line 3 of claim 1.  The movement is indefinite as two different “movements” have been identified and it is unclear to which movement this refers.  For the purposes of this office action it will be interpreted as “movement of the magnetic moving member”.
Claims 1, 8, and 9 recite “controlling the magnetic capsule endoscope to transmit captured videos or images during the movement”, e.g. at the end of claim 1.  The claim term “the movement” is indefinite as it does not specify the movement of what.  For the purposes of this office action it will be interpreted as “movement of the capsule”.
Claim 5 recites “the lowest safety position” and “the highest safety position”.  There is insufficient antecedent basis for these limitations in the claim and will be interpreted as “the lowest/highest safe position” as claimed earlier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schostek et al. US2013/0110128 and further in view of Kawano et al. US2011/0275893.
For claim 1, 
Schostek discloses controlling a magnetic endoscopic capsule using a robotic movable external magnet (fig 1; [0070-0073], where [0023] explicitly describes guiding an endoscopic capsule), specifically:
a control method for a magnetic capsule endoscope ([0070-0073]), comprising: 
obtaining a safe operating range of a magnetic moving member (position limiting device; [0144]-[0147] describes limiting the operating range of the positioning device 21 “to ensure safety of the patients” related to the problem of collisions or impacts with the patient’s body) to obtain a spatial range parameter, wherein the magnetic moving member controls the movement of the magnetic capsule endoscope through the movement of a magnetic field during movement ([0070-0073]); 
controlling (positioning device 21; fig 14; [0144, 0160]) a drive mechanism (actuators 22; fig 14; [0124]) to drive the magnetic moving member to move within the safe operating range according to a specified movement mode according to the spatial range parameter (position limiting device; [0144]-[0147] describes limiting the operating range of the positioning device 21 “to ensure safety of the patients” related to the problem of collisions or impacts with the patient’s body), wherein the magnetic capsule endoscope moves under the attraction of the moving magnetic field of the magnetic moving member ([0070-0073]).
Schostek does not disclose 
“controlling the magnetic capsule endoscope to transmit captured videos or images during the movement”.
Kawano teaches providing imaging in a capsule endoscope and controlling the imaging function including transmitting the images via control unit 17 ([0068],[0086]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kawano into the invention of Schostek in order to configure the control method for a magnetic capsule endoscope, e.g. as claimed because it provides imaging capabilities.
For claim 3, Schostek discloses the “method of claim 1, wherein the spatial range parameter comprises an upper limit and/or a lower limit of the magnetic moving member in the direction of the vertical axis ([0070-0073] describes the arm capable of motion in the vertical direction, while [0144-0147, 0160] describes the position limiting device, providing an upper and lower limit in the vertical axis)”.
For claim 4, Schostek discloses the method of claim 3, wherein in the specified movement mode, the movement of the magnetic capsule endoscope comprises rotation along the vertical axis and upward and downward movement in the direction of the vertical axis ([0076])”.
For claim 5, modified Schostek discloses the “method of claim 3, wherein obtaining the safe operating range of the magnetic moving member to obtain the spatial range parameter comprises: 
controlling the magnetic moving member to move to a lowest safe position in the direction of the vertical axis; receiving a first control instruction; in respond to the first control instruction, obtaining a vertical axis position parameter of the magnetic moving member in the lowest safety position and setting the vertical axis position parameter as the lower limit of the spatial range parameter (Schostek: [0160] describes the position limiting device is “freely programmable virtual stop upon reaching a defined position in space”); and/or, 
controlling the magnetic moving member to move to a highest safe position in the direction of the vertical axis; receiving a first control instruction; in respond to the first control instruction, obtaining a vertical axis position parameter of the magnetic moving member in the highest safety position and setting the vertical axis position parameter as the upper limit of the spatial range parameter (Schostek: [0160] describes the position limiting device is a “freely programmable virtual stop upon reaching a defined position in space”)”.
For claim 6, modified Schostek discloses the “method of claim 5, wherein after receiving the first control instruction, the method further comprises: receiving a second control instruction; in respond to the second control instruction, releasing the upper limit and/or the lower limit (Schostek: [0160] describes the position limiting device is a “freely programmable virtual stop upon reaching a defined position in space”, this includes multiple reprogramming of the limits, such that when another programming step is initiated, the prior limits are released/erased in favor of the newly defined position in space)”.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schostek et al. US2013/0110128 and Kawano et al. US2011/0275893 as applied to claim 1 above, and further in view of Nishizawa US20180256008 and Shin US2016/0199147.
For claim 2, Schostek discloses the “method of claim 1, wherein the magnetic capsule endoscope moves in a subject ([0070-0073])”.
Schostek does not disclose “wherein before controlling the drive mechanism to drive the magnetic moving member to move within the safe operating range according to the specified movement mode, the method further comprises: 
obtaining a body type of the subject, and/or, a body position of the subject, and/or, an examined part of the subject; 
selecting a movement mode from a plurality of preset movement modes to obtain the specified movement mode according to the body type, and/or, the body position, and/or, the examined part, wherein each preset movement mode corresponds to a body type, and/or, a body position, and/or, an examined part”.  
Although, Schostek does contemplate the problem of different body types, i.e. stout, slim, male, female, etc. [0012] in providing safety barriers for robotic systems.  Additionally, Nishizawa teaches limiting the movable range of robotic elements for a surgical procedure in advance based on the arrangement of organs ([0228]), as a further delineation of the possible differences due to body type.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nishizawa into the invention of Schostek in order to configure the claimed control method, e.g. as claimed because it allows for restricting a movable range based on the type of organ and body type to be examined (Nishizawa: [0228]).
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schostek et al. US2013/0110128 and further in view of Kawano et al. US2011/0275893.
For claim 8, 
Schostek discloses the “method of claim 1, wherein the control method is performed by a control device (control system 28 and positioning device 21; [0144]), comprising: one or more processors ([0012] describes software of the control system, which is executed on processors), configured to: 
obtain a safe operating range (position limiting device; [0144] describes limiting the operating range of the positioning device 21 “to ensure safety of the patients” related to the problem of collisions or impacts with the patient’s body) of a magnetic moving member to obtain a spatial range parameter, wherein the magnetic moving member controls the movement of the magnetic capsule endoscope through the movement of a magnetic field during movement (fig 1; [0070-0073], where [0023] explicitly describes guiding an endoscopic capsule); 
control (positioning device 21; fig 14; [0144, 0160]) a drive mechanism (actuators 22; fig 14; [0124]) to drive the magnetic moving member to move within the safe operating range according to a specified movement mode according to the spatial range parameter (position limiting device; [0144] describes limiting the operating range of the positioning device 21 “to ensure safety of the patients” related to the problem of collisions or impacts with the patient’s body), wherein the magnetic capsule endoscope moves under the attraction of the moving magnetic field of the magnetic moving member ([0070-0073])”.
Schostek does not disclose 
“control the magnetic capsule endoscope to transmit captured videos or images during the movement”.
Kawano teaches providing imaging in a capsule endoscope and controlling the imaging function including transmitting the images via control unit 17 ([0086]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kawano into the invention of Schostek in order to configure the control method for a magnetic capsule endoscope, e.g. as claimed because it provides for imaging capabilities and control of imaging.
For claim 9, 
Schostek discloses the “method of claim 1, wherein the control method is performed by a control system (control system 28 and positioning device 21; [0144]) having a storage medium ([0160] describes the position limiting device operates via a freely programmable limit, i.e. the programmable limits storable in the position limiting device 21 as the storage medium), wherein the storage medium stores computer programs ([0012] describes software of the control system, which is executed on processors), the computer programs are set to execute a control method for a magnetic capsule endoscope, 
wherein the method comprises: 
obtaining a safe operating range of a magnetic moving member to obtain a spatial range parameter (position limiting device; [0144] describes limiting the operating range of the positioning device 21 “to ensure safety of the patients” related to the problem of collisions or impacts with the patient’s body), wherein the magnetic moving member controls the movement of the magnetic capsule endoscope through the movement of a magnetic field during movement ([0070-0073]); 
controlling (positioning device 21; fig 14; [0144, 0160]) a drive mechanism (actuators 22; fig 14; [0124]) to drive the magnetic moving member to move within the safe operating range according to a specified movement mode according to the spatial range parameter (position limiting device; [0144] describes limiting the operating range of the positioning device 21 “to ensure safety of the patients” related to the problem of collisions or impacts with the patient’s body), wherein the magnetic capsule endoscope moves under the attraction of the moving magnetic field of the magnetic moving member ([0070-0073]).
Schostek does not disclose 
“controlling the magnetic capsule endoscope to transmit captured videos or images during the movement”.
Kawano teaches providing imaging in a capsule endoscope and controlling the imaging function including transmitting the images via control unit 17 ([0086]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kawano into the invention of Schostek in order to configure the control method for a magnetic capsule endoscope, e.g. as claimed because it provides imaging capabilities.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795